                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 HAROLD L. DORTCH,                               )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )   CIVIL ACTION NO. 1:18-cv-217-TFM-N
                                                 )
 WALTER MYERS,                                   )
                                                 )
        Respondent.                              )

                                          JUDGMENT

       In accordance with the Order entered this date, it is ORDERED, ADJUDGED, and

DECREED that JUDGMENT is entered in favor of Respondent, Walter Myers, and against

Petitioner, Harold L. Dortch such that the action under 28 U.S.C. § 2254 is DISMISSED with

prejudice. Further, the Court determines that Dortch is not entitled to either a Certificate of

Appealablity and therefore is not entitled to appeal in forma pauperis.

       DONE and ORDERED this the 8th day of March 2019.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
